
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 613
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Mr. Fattah submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the Office of Science and
		  Technology Policy interagency working group to coordinate Federal investments
		  in neuroscience research.
	
	
		Whereas brain development, disease, injury, and cognition
			 affect every family in the United States;
		Whereas neuroscience research has the potential to
			 dramatically improve the quality of life for people facing brain disease and
			 injury, and to significantly improve our understanding of learning;
		Whereas several Federal agencies, including the National
			 Science Foundation, the National Institutes of Health, the Department of
			 Veterans Affairs, and the Department of Defense, oversee research on the brain
			 and nervous system;
		Whereas over 50,000 veterans returning from the recent
			 wars in Iraq and Afghanistan are suspected of suffering from traumatic brain
			 injuries and more than 150,000 have been diagnosed with Post Traumatic Stress
			 Disorder;
		Whereas Alzheimer’s disease, stroke, epilepsy, traumatic
			 brain injury, Parkinson’s disease, multiple sclerosis, and amyotrophic lateral
			 sclerosis (ALS) afflict more than 11 million Americans;
		Whereas over seven million Americans, many of whom are
			 currently school children, have autism, developmental delays, or learning
			 disabilities;
		Whereas high-quality early childhood education returns $17
			 for every dollar invested;
		Whereas the philanthropic, research, and advocacy
			 community, including the Adelson Collaborative, the Allen Institute for Brain
			 Science, the Peter and Patricia Gruber Foundation, Steven Temares, One Mind for
			 Research, George Vradenburg, Nobel Laureate Stan Prusiner, and CEO of the
			 American Academy for the Advancement of Science Dr. Alan I. Leshner have all
			 worked to bring neuroscience to the fore;
		Whereas the Alzheimer's Association, American Academy of
			 Addiction Psychiatry, American Academy of Child & Adolescent Psychiatry,
			 American Academy of Neurology, American Academy of Physical Medicine &
			 Rehabilitation, American Association of Multi Sensory Environments, American
			 College of Neuropsychopharmacology, American Dystonia Foundation, American
			 Epilepsy Society, American Headache Society, American Neurological Association,
			 American Psychiatric Association, American Psychological Association, American
			 Society for Experimental NeuroTherapeutics, American Society of Addiction
			 Medicine, American Society of Neurorehabilitation, Anxiety Disorders
			 Association of America, Association of University Professors of Neurology,
			 Autism Speaks, Benign Essential Blepharospasm Research Foundation, Brain &
			 Behavior Research Foundation, Childhood Brain Tumor Foundation, Child Neurology
			 Society, CADASIL Together We Have Hope, Consortium of Multiple Sclerosis
			 Centers, CHDI Foundation, Inc., Cure Alzheimer's Fund, Depression & Bipolar
			 Support Alliance, Dystonia Medical Research Foundation, Hereditary Disease
			 Foundation, and Huntington's Disease Society of America, Hydrocephalus
			 Association, International Essential Tremor Foundation, International Mental
			 Health Research Foundation, International Rett Syndrome Foundation,
			 Intracranial Hypertension Research Foundation, Jacob’s Cure, MdDS Balance
			 Disorder Foundation, NAMI—National Alliance for the Mentally Ill, National
			 Aphasia Association, National Association of State Head Injury Administrators,
			 National Ataxia Foundation, National Headache Foundation, National Organization
			 for Rare Disorders, National Spasmodic Dysphonia Association, North American
			 Neuro-ophthalmology Society, Orange Grove Center, Inc., Parkinson's Action
			 Network, Parkinson’s Disease Foundation, Parkinson Foundation of the Heartland,
			 Professors of Child Neurology, Restless Leg Syndrome Foundation, Society of
			 Biological Psychiatry, Society for Neuroscience, Spinal Muscular Atrophy
			 Foundation, Sunshine from Darkness, The Association for Frontotemporal
			 Degeneration, The Movement Disorder Society, The Myelin Project, The National
			 Endowment for Alzheimer’s Research, The Sturge-Weber Foundation, Tourette
			 Syndrome Association, Inc., Tremor Action Network, and WE MOVE have joined
			 together to form the American Brain Coalition and to advance the understanding
			 of the functions of the brain, and to reduce the burden of brain disorders
			 through public advocacy;
		Whereas the Congressional Neuroscience Caucus and Brain
			 Injury Task Force have brought the attention of this body to the challenges
			 facing returning veterans and the possibilities of neuroscience to improve
			 quality of life;
		Whereas innovations in drug and medical technology
			 development have the potential to extend life expectancy and quality of
			 life;
		Whereas Congress encouraged the Office of Science and
			 Technology Policy to establish, through the National Science and Technology
			 Council, an interagency working group to coordinate Federal investments in
			 neuroscience research in the Consolidated and Further Continuing Appropriations
			 Act of 2012 (Public Law 112–55);
		Whereas there is a potential in the near future for
			 significant, transformative advances in our fundamental understanding of
			 learning, brain development, and brain health and recovery;
		Whereas such advances will require enhanced tools to
			 better understand the working of the brain, enhanced data and data
			 infrastructure and expanded interdisciplinary and large-scale research
			 efforts;
		Whereas this initiative is well served by the leadership
			 of Dr. John P. Holdren, Director of the White House Office of Science and
			 Technology Policy, and Dr. Carl Wieman, the Associate Director for Science;
			 and
		Whereas this initiative would not have come into being
			 without the bipartisan support of Appropriations Committee Chairman Hal Rogers,
			 Ranking Member Norm Dicks, and Commerce, Justice, Science Subcommittee Chairman
			 Frank Wolf: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)applauds the establishment of the Federal
			 interagency neuroscience working group;
			(2)commends President
			 Barack Obama for the expeditious appointment of Dr. Philip Rubin to lead the
			 working group’s efforts;
			(3)encourages the
			 efficient and effective use of Federal research dollars; and
			(4)acknowledges the
			 need for increased investment in the neurosciences to advance scientific
			 discovery and improve Americans’ quality of life.
			
